DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on June 28, 2022 is acknowledged.  Claims 1-20 allegedly read on Species I. The examiner disagrees.  Claim 14 is directed to “a radius of the reinforced region ranges from 10% to 40% of the radial height”.  This is supported in discussion of the nonelected Figure 7 in [0052] of the instant application.  This is different than [0049] describing Figure 7, “the first zone Z1 has a constant radius that may range from 10% to 40%, preferably from 17% to 35% of the radial height H1”.  In claims 13-15 there are no plural radii or zones claimed.  This means that claim 14 is referring to the Figure 7 scenario of a singular radius with [0052] being the support.  Claims 14-15 are therefore withdrawn as they are directed to a nonelected species.  Note claim 15 has an antecedent basis error for “the first radius”; it is believed it is referring to “a radius of the reinforced region” in claim 14.  If the claims were to be disputed that they are being withdrawn incorrectly, the rejections would be substantially identical to claims 3 and 4.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, “the thickness of the shroud” has unclear antecedent basis with “a thickness of the reinforced region”.  It is unclear if these are the same thicknesses or not.  It may be needed to establish clear antecedent basis to clarify if “a thickness” of the part is a singular measurement or a plurality of measurements along the part.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    612
    1125
    media_image1.png
    Greyscale

Claims 13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker et al. (U.S Pre-Grant Publication 20170248155) hereinafter Parker.
Regarding claim 13, Parker discloses:
An impeller housing for an impeller of a centrifugal compressor of a gas turbine engine {Figure 2 (32) is impeller of (18), [0002]}, comprising:
a shroud annularly extending around a central axis {Figure 2 (90) extends around (25)},
the shroud having a gaspath side facing the central axis and an opposed rear side {Figure 2 the side of (90) that is dimensioned by clearance (80) is the gaspath side and the rear side is opposite},
the shroud having a first end proximate an inlet of the impeller and a second end proximate an outlet of the compressor {Figure 2, the inlet is near where (84) is labeled and the outlet is near where (36) is};
a structural member supporting the shroud {Annotated Figure 1 (I)},
the structural member having an outer end securable to a casing of the gas turbine engine {Annotated Figure 1 (II) is secured to (110) and (114)},
an inner end of the structural member intersecting the rear side of the shroud at a location between the first end and the second end {Annotated Figure 1 (III)}; and
a reinforced region at the location where the structural member and the rear side of the shroud intersect {Annotated Figure 1 (IV)},
a thickness of the reinforced region in a direction normal to the gaspath side greater than a nominal thickness of the shroud outside the reinforced region {Annotated Figure 1 thickness dimension arrows by (IV) are larger than thickness dimension arrows shown above which represent the nominal thickness},
the reinforced region extending from a first location on the structural member to a second location on the rear side of the shroud {Annotated Figure 1 (V) is the first location and (VI) is the second location},
the second location between the structural member and the second end {Annotated Figure 1 (VI) is between (I) and the second end; the second end is (36) in Figure 2},
a ratio of a radial distance (D3) relative to the central axis from the second end to the second location to a radial height (H1) of a portion of the shroud that extends radially outwardly beyond the inner end of the structural member being at most 0.8 {Annotated Figure 1, the second location does not have to be exactly as shown at (VI), any location closer to the second end satisfies the limitations of claim 1 as well, as the surface is almost straight which is a very large radius of curvature.  Based on this the limitation is clearly disclosed by the figure of Parker noting the degrees of freedom of interpretation}.
Regarding claim 16, Parker further discloses wherein the portion extends from a projection of the structural member on the gaspath side of the shroud to the second end {Annotated Figure 1, the portion is as claimed and shown by the region of (90) in H1}.
Regarding claim 17, Parker further discloses wherein the thickness of the shroud taken in a directional normal to the gaspath side is maximal at the first location and decreases to the nominal thickness toward the second end of the shroud {Annotated Figure 1 thickness is maximal at (V) and decreases toward second end}.
Regarding claims 18-20 these claims are respectively identical to the claim limitations of 7, 11, and 12 which are rejected below.  Only Parker is relied upon in the rejection of the limitations of these earlier numbered claims.  For brevity, these rejections are the same for the rejection of claims 18-20 and are not repeated.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (U.S Pre-Grant Publication 20170248155) hereinafter Parker in view of Taylor et al., "The variable-radius notch: Two new methods for reducing stress concentration", Dec. 30 2010, Engineering Failure Analysis, Volume 18 hereinafter Taylor and Libertini (U.S Patent 4,264,271) hereinafter Libertini.
Regarding claim 1, Parker discloses:
A centrifugal compressor for a gas turbine engine {Figure 2 (18), [0002]}, comprising:
an impeller having blades extending from a hub to blade tips {Figure 2 (84) extends hub of (32) to tips (86)},
the impeller having an inlet and an outlet {Figure 2 near (84) label is the inlet and (36) is the outlet}; and
a housing disposed around the impeller {Figure 2 (90) and surrounding structure},
the impeller rotatable relative to the housing about a central axis {Figure 2 (25), [0035]},
the housing including:
a shroud annularly extending around the blade tips of the impeller and extending in a streamwise direction between a first end proximate the inlet of the impeller and a second end proximate the outlet of the impeller {Figure 2 (90) extends streamwise between inlet and outlet, [0035]}, 
the shroud having a gaspath side facing the impeller and a rear side opposed to the gaspath side {Figure 2, the gaspath side is the surface that clearance (80) is defined relative to};
a structural member supporting the shroud {Annotated Figure 1 (I)},
the structural member having an outer end securable to a casing of the gas turbine engine {Annotated Figure 1 (II) is secured to (110) and (114)},
an inner end of the structural member intersecting the rear side of the shroud at a location between the first end and the second end {Annotated Figure 1 (III)}; and
a reinforced region at the location where the structural member and the rear side of the shroud intersect {Annotated Figure 1 (IV)},
a thickness of the reinforced region in a direction normal to the gaspath side being greater than a nominal thickness of the shroud outside the reinforced region {Annotated Figure 1 thickness dimension arrows by (IV) are larger than thickness dimension arrows shown above which represent the nominal thickness},
the reinforced region defining a curved surface extending from a first location on the structural member to a second location on the rear side of the shroud {Annotated Figure (V) is the first location and (VI) is the second location},
the second location being disposed between the structural member and the second end of the shroud {Annotated Figure 1 (VI) is between (I) and second end which is near the top right of the zoomed in portion of Annotated Figure 1}.
Parker is silent regarding the exact radius or radii of curvature in the reinforcement region and therefore silent regarding, “a portion of the curved surface having a radius that increases from a first radius to a second radius at the second location.”

    PNG
    media_image2.png
    566
    499
    media_image2.png
    Greyscale


Since Parker is silent regarding the radius or radii of curvature in the reinforcement region one of ordinary skill in the art would have to choose.  Taylor pertains to design of a fillet which is the same problem faced by the inventor and also is in the same field of endeavor as it is pertinent to almost all engineered components as described in the introduction of Taylor {see MPEP 2141.01(a)}.  Taylor teaches a fillet with a radius that increases from a first radius to a second radius at the second location {Annotated Figure 2 (VII) increases from its radius of curvature to the radius of curvature of (VIII)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the optimized fillet radius of Taylor for the fillet radius of Parker.  One of ordinary skill in the art would be motivated to do so as the fillet radius design of Taylor minimizes stress concentration {Taylor pg 1010} which is a known consideration for this fillet as evidenced by Libertini Column 3 lines 53-57}.  Note the top side of the fillet of Taylor Figure 2 would be applied to Parker Figure 2’s second location side which is the right side of the fillet. This would be based on the stress scenarios being analogous in this configuration.
Regarding claim 2, the combination of Parker and Taylor further teaches wherein the portion of the curved surface is a second zone of the curved surface, the curved surface having a first zone extending from the first location to the second zone, the first zone having a constant radius {the second zone has multiple radii which include Annotated Figure 2 (VII) and (VIII); the first zone may be infinitesimally short and therefore has a constant radius shown by (IX)}.
Regarding claim 3, the combination of Parker and Taylor further teaches wherein the shroud has a radially-outer portion extending from a projection of the structural member on the gaspath side to the second end {Annotated Figure 1, the radially outer portion is as claimed and shown by the region of (90) in H1}, the radially-outer portion having a radial height from the projection to the second end along a radial direction relative to the central axis {Annotated Figure 1 H1}. 
The combination of Parker and Taylor is silent regarding the value of the radius of curvature and therefore does not explicitly teach “a radius of the first zone ranging from 10% to 40% of the radial height”.  Taylor teaches the radius being increased decreases the stress concentration factor Kt {pg 1012 heading (3) first paragraph}.  Taylor also teaches weight is a design consideration factor, increasing the radius increases the weight {Taylor pg 1011 first paragraph}.  The value of the radius is a tradeoff between these factors and is routinely optimized even using such tools as finite element analysis {Taylor pg 1010}.  The radius of curvature is a result effective variable based on the above {See MPEP 2144.05 II}.  One of ordinary skill in the art would have to choose a radius of curvature of the first zone.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a radius of the first zone ranging from 10% to 40% of the radial height.  One of ordinary skill in the art would be motivated to do so based on radius of curvature being a result effective variable as described above and normalizing to a height is common as engineering analysis is nondimensionalized whenever possible; if radius of curvature is optimized than radius of curvature divided by a height is also optimized.
Regarding claim 4, the combination of Parker and Taylor further teaches wherein the first radius ranges from 17% to 35% of the radial height {the same analysis described in claim 3 above is applicable to the claimed range of claim 4; for purposes of brevity this analysis not repeated}.
Regarding claim 5, the combination of Parker and Taylor further teaches wherein the portion of the curved surface merges into the shroud toward the second end of the shroud {Annotated Figure 1 (VI) merges curved surface into the shroud}.
Regarding claim 6, the combination of Parker and Taylor further teaches wherein the thickness of the shroud is maximal at the first location of the reinforced region and decreases to the nominal thickness toward the second end of the shroud {Annotated Figure 1 thickness is maximal at (V) and decreases toward second end}.
Regarding claim 7, the combination of Parker and Taylor further teaches wherein the thickness continuously and monotonically decreases from the first location to the second location {Annotated Figure 1, the thickness continuously and monotonically decreases from (V) to (VI)}.
Regarding claim 8, the combination of Parker and Taylor further teaches wherein the thickness reaches the nominal thickness between the inner end of the structural member and the second end {Annotated Figure 1, nominal thickness outside reinforcement shown by thickness dimension arrows near the second end}.
Regarding claim 9, the combination of Parker and Taylor further teaches wherein the second location is closer to the second end than to the inner end of the structural member {Annotated Figure 1, the second location does not have to be exactly as shown at (VI), any location closer to the second end satisfies the limitations of claim 1 as well, as the surface is almost straight which is a very large radius of curvature. Based on this the limitation is clearly disclosed by the figure of Parker noting the degrees of freedom of interpretation}.
Regarding claim 10, the combination of Parker and Taylor further teaches:
wherein the shroud has a radially-outer portion extending radially outwardly from a projection of the structural member on the gaspath side to the second end {Annotated Figure 1, the radially outer portion is as claimed and shown by the region of (90) in H1},
the radially-outer portion having a radial height from the projection to the second end along a radial direction relative to the central axis {Annotated Figure 1 (H1)},
the second location being at at least 20% of the radial height from the projection {Annotated Figure 1, the second location does not have to be exactly as shown at (VI), any location closer to the second end satisfies the limitations of claim 1 as well, as the surface is almost straight which is a very large radius of curvature.  Based on this the limitation is clearly disclosed by the figure of Parker noting the degrees of freedom of interpretation}.
Regarding claim 11, the combination of Parker and Taylor further teaches wherein an intersection between the structural member and the rear side of the shroud is located proximate a knee of the shroud, the knee corresponding to a point where a radial component of a vector normal to the gaspath side of the shroud is equal to an axial component of the vector {Annotated Figure 1 (III) is proximate a knee of the shroud where the knee is defined as above; there is no definition for proximate in the specification and is therefore interpreted under a broadest reasonable interpretation}.
Regarding claim 12, the combination of Parker and Taylor is silent regarding the precise location of the intersection along the length of the shroud and is therefore does not teach, “wherein the intersection is located at from 30% to 70% of a length of the shroud from the first end, the length of the shroud extending from the first end to the second end along the gaspath side”.  Parker does teach visually in Annotated Figure 1 (III) that the intersection is approximately halfway between the first end and second end; this does not require precise proportions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen an intersection someone near the middle of the length of the shroud (30%-70% of length).  One of ordinary skill in the art would be motivated to do so it is clearly a common position for the intersection as shown by Parker in Annotated Figure 1 (III).       
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Renard et al. (U.S Pre-Grant Publication 20130202428) teaches a shroud with a junction (83) that supports the shroud in Figure 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745